Citation Nr: 0503894	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1943 to February 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 1945, the veteran was hospitalized after sustaining 
a compression fracture of L2.  He was required to wear a 
hyperextension body cast for several months and reportedly 
made an uneventful recovery.  At the time of his release from 
the hospital in February 1946, he demonstrated slight 
limitation of flexion of the lumbar spine.  Thereafter, he 
was returned to duty and given an honorable discharge from 
the service.  

During his service discharge examination in February 1946, 
the veteran reported back pain when lifting or bending over.  
He also reported soreness in his tail bone and pain to 
percussion over the lumbar vertebrae.  He demonstrated marked 
limitation of back flexion.

In February 1946, the VA Regional Office in Lincoln, 
Nebraska, granted the veteran's claim of entitlement to 
service connection for limitation of flexion of the lumbar 
spine (since changed to traumatic arthritis of the lumbar 
spine).

Since February 1946, the veteran has been found to have back 
disabilities other that traumatic arthritis of the lumbar 
spine.  For example, during a VA orthopedic examination in 
May 1948, X-rays the lumbar spine revealed some congenital 
irregularity with a rudimentary rib from the lateral process 
of L1 and partial lumbarization of the first sacral segment 
with revealed a definite transverse process on the right.  
The was also a spina bifida involving the lower sacral 
segments.  

During VA orthopedic and neuropsychiatric examinations in May 
1960, the veteran was found to have a herniated 
intervertebral disc at S1 with diminution of the right ankle 
reflex.  

Records dated from March to October 1961 show that the 
veteran was treated by K. M. K., M.D., for complaints of low 
back pain radiating into the right testicle and medial thigh.  
It was also noted that the previous winter, the veteran had 
experienced pain in the right hip, right knee, and dorso-
lumbar region.  X-rays, taken in March 1961, showed a loose 
fragment in the region of the right hip coming from the 
lateral aspect of the acetabulum.  Dr. K. felt that it 
represented an area of osteochondritis dissecans.  X-rays of 
the lumbar spine showed marked narrowing of the L5 disc 
space.  Dr. K. concluded that the veteran's symptoms were 
coming from the degenerated L5 disc space.  The X-rays also 
revealed minimal compression in the area of L1 with a 
Schmorl's node at the superior vertebral plate of L1.  Dr. K. 
could not explain the anatomic reason for the testicular pain 
in relation to the L5 disc abnormality; however, he noted 
that there could be a higher level disc abnormality causing 
ilio-inguinal referred pain.

More recent records, show that in 1999, the veteran's right 
leg gave way causing him to fall.  He fractured his right 
hip, and several months later underwent total right hip 
replacement.  Thereafter, he continued to complain of 
weakness and parestheia in his legs.  An MRI in March 2000 
suggested the presence of a lesion on the spinal cord from T9 
through the conus medullaris.  In April 2000, the veteran 
underwent laminectomies at T11, T12, L1, and L2.  Subsequent 
work-up of the lesion on the thoracic spine included 
differential diagnoses of a glioma and a spinal AV fistula.  

In October 2002, the veteran underwent VA orthopedic and 
neurologic examinations to determine the extent of his 
service-connected traumatic arthritis of the lumbar spine.  
It was noted that the orthopedic examination was very 
limited, in part, because the veteran was wheelchair bound.

In the report of an October 2002 VA neurologic examination 
and the report of an addenda dated the following month, the 
examiner concludes, essentially, that the veteran's recent 
back problems are unrelated to the service-connected 
traumatic arthritis of the lumbar spine.  Since that opinion 
was issued, the VA has received numerous additional medical 
records which were unavailable to the VA examiner when he 
formulated his opinion.  Such records include those 
associated with the veteran's right hip replacement in 1999 
and with his laminectomies in 2000.  

In light of the foregoing, the veteran needs to be reexamined 
to determine the extent of his service-connected traumatic 
arthritis of the lumbar spine.  Accordingly, the case is 
remanded for the following actions:

1.  Schedule the veteran for a orthopedic 
and neurologic examinations to determine 
(to the extent possible) the nature and 
extent of the manifestations of the 
veteran's service-connected traumatic 
arthritis of the lumbar spine.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  The examiner must 
identify the manifestations of the 
veteran's traumatic arthritis of the 
lumbar spine, such as limitation of 
motion; crepitus; lack of normal 
endurance; functional loss due to pain, 
including that experienced during flare-
ups; weakened movement; excess 
fatigability; and/or incoordination.  The 
examiner must distinguish the 
manifestations of the traumatic arthritis 
of the spine from manifestations of other 
back disability for which service 
connection has not been established.
To the extent possible, the examiner must 
determine the following with respect to 
the veteran's service-connected traumatic 
arthritis of the lumbar spine:

a)  whether any limitation of motion 
is slight, moderate, or severe; 

b)  whether forward flexion of the 
thoracolumbar spine is greater than 
30 degrees but not greater than 60 
degrees (Round each range of motion 
measurement to the nearest five 
degrees.); or, 

c)  whether the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees (The 
combined range of motion is the sum 
of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right 
rotation.); or 

d)  whether forward flexion of the 
thoracolumbar spine is greater than 
60 degrees but not greater than 85 
degrees; 
e)  whether the combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or

f)  whether the residuals of the 
fracture of L2 (which led to the 
service connected traumatic 
arthritis of the lumbar spine) 
includes cord involvement or long 
leg braces or requires the veteran 
to be in bed; 

g)  whether the residuals of the 
fracture of L2 do not include cord 
involvement, but nevertheless 
produce abnormal mobility requiring 
a neck brace (jury mast);

h)  whether there is muscle spasm or 
demonstrable deformity of a 
vertebral body;

i)  whether there is muscle spasm, 
guarding, or localized tenderness 
not resulting in an abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  

j)  whether there is muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis

k)  whether there is ankylosis of 
the thoracolumbar spine, and if so, 
whether it is favorable or 
unfavorable (in unfavorable 
ankylosis, the entire thoracolumbar 
spine results in one or more of the 
following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation 
or dislocation; or neurologic 
symptoms due to nerve root 
stretching.  Fixation of a spinal 
segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.)

l)  whether there are any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel 
or bladder impairment; or

m):  whether because of age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine, the 
range of motion of the spine in a 
particular individual should be 
considered normal for that 
individual, even though it does not 
conform to the normal range of 
motion.  (In such cases, the 
examiner must supply an explanation 
as to why the range of motion is 
normal for that individual.)

Note :  Separately evaluate 
disability of the thoracolumbar 
spine segments, except when there is 
unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.

The rationale for all opinions must be 
set forth in writing.

2.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for the 
veteran's service-connected traumatic 
arthritis of the lumbar spine.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

